Title: To James Madison from Tobias Lear, 16 July 1804 (Abstract)
From: Lear, Tobias
To: Madison, James


16 July 1804, Algiers. No. 8. “I had the honor of writing to you on the 7th. of May, and of adding thereto a transcript of my diary from the 17th. of Feby. to the 30th. of April, together with copies of my correspondence on public affairs, my account current with the United States, and sundry other documents. As no opportunity, in which I could confide, has offered for transmiting those dispatches, I have retained them ’till this time; and have added thereto my diary to the present date, and such other papers as relate to our Affairs in this Sea, so far as they have come to my hands. The list of enclosures from No. 1 to No.  will point out all the papers of this, as well as my former letter of the 7th. of May.
“As every event of any importance which has occured here, is detailed in my diary, as well as the prevailing reports & opinions of the day, I shall not need to add much in this letter.
“The Dey refuses Iron Cannon on any terms; and as the Danes have brought theirs; and the Spanish Consul says those from his Nation are Ship’d, and may be expected every day, no longer indulgence can be expected to be given to other Nations of whom they have been demanded. The demand is fifteen Brass Guns, for Batteries, or Castles, viz—ten twenty four pounders, & five eighteen pounders. They are required to be longer than those commonly used. The Turks being fond of very long artillery. I believe the usual proportion is 20 times the Calibre, or diameter of the Ball for the length of the piece. They have many here which are 30 Calibres; and less than 24 Calibres would not be likely to gain so good a price as those longer. I have measured those brought by the Danish frigate, and find the 24 pounders are 13 feet long from the Breech to the Muzzle, and the 18 Pounders 10½ feet; but these are not so long as are wished. The price to be allowed is not yet fixed; but it seems to be agreed upon by the Consuls that they cannot be allowed for less than half a dollar per pound, Algerine Wt. (which is about 20 pr. ct. more than ours). If this price should be fixed, it might answer tolerably well, as I believe the price in England is from 130 to 150 £ Sterling pr. ton; and in Sweeden cheaper. (But I wd. observe, that it would be much better to have Guns for this purpose, made in England than in Sweeden.) The Guns should be made to stand a high proof, as their defect in that respect would be more injurious than can well be conceived. I have informed the Dey, through the Drogerman, that we have no metal in our Country to make Brass Guns, and as he will not have Iron, he must have patience ’till we can send for them from England, or some other Country in Europe. He observed that he had repeatedly told my predecessor that he must have Brass Guns, and that his patience will not hold out forever. This, however, is the common language on such occasions. But if the price allowed for these Guns should be such, as I think it will, as to admit of their being brought without loss, I should by all means advise their being sent; for it is the same thing whether we furnish one kind of Military Stores or another.
“It is not the amount, so much as the well-timing and managing of things here, that will be likely to keep everything quiet. If two Vessels should arrive annually from the U. States with articles, the produce of our Country, (with a small addition of other productions) somewhat conformable to the enclosed list, it would have a happy effect, and prevent the demands for large quantities of the losing articles. (Some of which, however, should, at times be sent.) I think it would have a better effect if two or three vessels should be sent out at different times, with such articles as would answer for the annuity, always accompanied with some of the smaller articles mentioned in the list, than to have the whole come at one time. Some of the Cables, cordage, Sail cloth, and powder mentioned in the order of December last, must be sent, as the frigate, for which the Stores were ordered, will probably be finished in six months.
“The whole of the articles mentioned in the enclosed list may cost 5000 dollars; and I am persuaded they would turn to a better account for the U. States, than a Cargo less assorted, of twice its value. All articles sent must be of a good quality; as it has been a custom to send bad articles here, which disgusts more than to send none.
“These things are suggested upon the presumption that the System of Barbary will remain the same as it has been, and that the Nations of Europe will keep their peace on the principle they have done heretofore. With the Danes & Sweeds it is a matter of calculation. If they find they can comply with the ordinary & extraordinary demands for less money than it costs to make war upon these people (including the chance of having their Vessels & Subjects captured, who must be redeemed) they do not hesitate to do it. And altho’ they have for the last 50 Years, had several broils with these people, they have always been glad to accommodate the matter by paying them much more than they at first demanded. The Spaniards have constant demands made upon them, with which they comply, and furnish the Regency with Master-workmen of all kinds, when they are demanded. The Sweeds have lately sent a powder Master, who is paid by his own Governmt. as are all the Spanish Mechanic’s sent here. Upon taking a view of everything, I have reason to think that the U. States are more favoured than any other tributary nation. It remains for the Government to consider & determine whether we are to continue in this way; or adhere rigidly to our Stipulations. In case of the latter we must be prepared to meet the event of war; for I think that would be the inevitable consequence.
“On the 26th. of March, I drew a bill in favour of Richard OBrien Esqe. upon the Department of State, for one thousand dollars, to be placed to the account of my Salary, in part payment for furniture purchased of him.
“I take the liberty of forwarding, with this, a duplicate account of Articles which I bought of Mr. OBrien, and his receipt for the payment; which I beg the favor of having kept for me in your department, should it ever be necessary for me to call for it.
“The French consul told me yesterday that in answer to his letter to Talleyrand in favor of Captain Bainbridge on his being taken said that if anything could be done for Captain B which he would do for a friend or a brother it should be done but that national policy would prevent them from taking measures for the ransom of all our citizens or to effect a peace.”
Adds in a 22 July postscript: “The Courier for Alicant being detained ’till this time, I add to my enclosures, Copy of a Letter from Mesrs. Degan, Purveyance & Co in Leghorn recd. on the 19th inst.”
 
[First Enclosure]
§ “List of Enclosures in T. Lear’s letters to the Secretary of State No. 7. dated May 7th. 1804. & No. 8. dated July 16th.” 

22 July 1804, Algiers. Lists “Copy of T. Lear’s Diary from Feby. 17th. to May 1st. 1804. & from May 1st. to July 16th.” and enclosures (1) “T Lears account current with the United States from August 3d. 1803 to May 1st. 1804”; (2) “A Small Book, containing the account of articles recd. by T. Lear from Jas. Leandr. Cathcart Esqe. Decr. 22d. 1803. & Sundries brought by T. Lear from the United States”; (3) copy of Lear to George Davis, 24 Feb. 1804; (4) copy of Lear to Davis, 24 Mar. 1804; (5) copy of Davis to Lear, 18 Feb. 1804; (6) copy of Davis to Lear, 22 Feb. 1804; (7) copy of Davis to Lear, 9 Mar. 1804; (8) copy of Davis to Lear, 30 Mar. 1804; (9) copy of Edward Preble to Lear, 17 Jan. 1804; (10) copy of Preble to Lear, 31 Jan. 1804; (11) copy of Preble to Lear, 19 Feb. 1804; (12) copy of Preble to Richard O’Brien, 31 Jan. 1804; (13) copy of Preble to the prime minister of Tripoli, 4 Jan. 1804; (14) copy of Lear to Preble, 23 Mar. 1804; (15) copy of Lear to O’Brien, 24 Mar. 1804; (16) copy of Lear to William Bainbridge, 24 Mar. 1804; (17) copy of Lear to Degen, Purviance, and Company, 26 Mar. 1804; (18) copy of Lear to William Jarvis, 16 Mar. 1804; (19) “List of Consular Passports, Tops of Old & New Passports and of Prize Certificates issued to the Cruizers of Algiers by T. Lear—March 23d. 1804”; (20) “Copy of directions for the commander of a U. S. Vessel of War, on entering the Port of Algiers”; (21) copy of Davis to Lear, 24 Apr. 1804; (22) copy of Davis to Lear, 29 Apr. 1804; (23) copy of O’Brien to Lear, 22 Apr. 1803 [1804]; (24) copy of O’Brien to Lear, 29 Apr. 1804; (25) copy of Davis to Lear, 18 May 1804; (26) copy of Davis to Lear, 15 May 1804; (27) copy of Preble to Lear, 3 May 1804; (28) copy of Lear to Davis, 8 June 1804; (29) copy of Lear to Preble, 8 June 1804; (30) copy of Lear to Nicolai Nissen, 4 June 1804; (31) copy of Lear to Degen, Purviance, and Company, 9, 15, and 17 June 1804; (32) copy of Davis to Lear, 22 June 1804; (33) copy of Preble to Lear, 19 June 1804, with three enclosures; (34) copy of Lear to Davis, 2 July 1804; (35) copy of Lear to Davis, 13 July 1804; (36) “List of Articles suitable to be sent from the U. States to Algiers”; (37) “Account & receipt of Richard OBrien of articles purchased from him by T. Lear on his own account—March 24th. 1804”; (38) Bainbridge to Lear, 8 Feb. 1804; (39) Bainbridge to Lear, 5 Apr. 1804; and (40) copy of a letter from Degen, Purviance, and Company, 15 June 1804.
 
[Second Enclosure]
§ “Diary of Tobias Lear kept at Algiers, continued.” 

30 April–16 July 1804. “… Wednesday May 2d. … The Rumor of the Portuguise & British being off, in force, seems to be less credited; but the weather has been so thick for some days past, that we could not see one mile at Sea.…
“Tuesday May 8th.… The Cadi of Oran arrived on the 6th. inst. to pay the annual tribute to the Dey from that Province.…
“Saturday May 12th.… This day arrived a Ship from Leghorn under Imperial colours.
“Sunday May 13th.… This Morning I received letters brought by the Imperial Ship which arrived yesterday from Leghorn; Vizt—two from Consul Appleton dated 15th. Feby. & 10th. April, enclosing Italian News-papers, and one from Mr. Barnes, the American Consul for Sicily, enclosing a letter for me which he found in the post-office at Leghorn. Mr. Frerer the New French Chancellor for this Regency arrived in this Ship.…
“Friday May 18th.… I this day received a bill of exchange from Geo: Davis Chargé d’Affairs at Tunis for two thousand dollars, at 15 days sight, in favr. of Seigr. Louis Saul Brhan, which I accepted.
“Saturday May 19th.… A new Report prevails this day that Mr. Falcon, the ex-Consul of this place, has arrived from London with a Squadron of Ships of war, which are to go to Malta to be joined with another Squadron, then to join with Lord Nelson, and all to come to Algiers; and if the British demands are not granted by the Dey they are to bombard the City.
“Sunday May 20th.… I this day recd. letters from G. Davis & Mr OBrien from Tunis dated April 29th.
“Monday May 21st.… This morning at 6 O’clk the Bey of Constantine entered the City, in form to pay his tribute to the Dey. The procession consisted of Turkish and Moorish Cavalry, who passed through the Street, from the South Gate or Boba-Zoon to the Palace, without much order, discharging their muskets and pistols, at pleasure. A number of Horses richly comparissoned, were led in the procession, a present for the Dey; also about 50 or 60 Mules laden with money (about 1000 dollars each). The Bey came towards the close of the procession, preceded by the Cassange, or Prime Minister, and the Aga, or General of the Turks. Money was thrown into the Streets to amuse the mob, and to make diversion in seeing them scramble for it among the Horses & Mules. After the Bey has paid his compliments to the Dey and dined with him; he does the same with the Cassangee, Aga, Vickelhadge, or Minister of Marine, and Hogia de Cavallos, the four succeeding days. About 5 or 600 Cavalry came into the City with the Bey. The rest, consisting of 4 or 5000, are encamp’d without the City, on the South Side. The Bey has a house provided for him, without the City, where he sleeps during the eight days, or nights of his Stay here. When these are expired he returns to his Government without any notice being taken of his departure.
“The present Bey is neither a Turk, nor a Moor; he is decended from black parents. He was, sometime since, Bey of Oran, and wishing to leave the Country, had purchased a Vessel, at Oran, and put on board her his treasure. The Dey had notice of it, sent and seized his treasure, ordered him to come to Algiers, and sent him into banishment, some distance from the City, with persons to watch him. Last year he sent for him, which mandate he (the Bey) thought was for his execution; but after reminding him of his past conduct, the Dey appointed him Bey of Constantine; a post of much higher importance than that of Oran. He is very gross & unwieldly, and his countenance very ferocious. He is said to be a mere Tyger in his Government, where he is an absolute despot.
“Wednesday May 23d.… This day arrived a Ragusian Ship from Lisbon 36 days—from Gibraltar 22 days—from Carthegena 10 days; brought no Cargo, no news.
“Thursday May 24th.… This day the Portuguise Officers were released from labour at the inte[r]cession of the Vickelhadge; with a strict injunction not to be seen riding about, and carousing as heretofore. They were ordered to the Consular Houses where they had resided before.…
“Sunday May 27th.… The Regusian Ship which arrived on the 23d, Sailed on this day. Her destination not known but to those concerned.
“Monday May 28th.… This day an affair took place, at the Palace, which occasioned a general consternation in Algiers.
“About noon a Turk, who had be[en] a Cogia, or Secretary; but was some time since dismissed, entered the Palace with an Attagan concealed under his burnoose, or cloak, went up to the Prime Minister as if he had business to transact with him; when drawing his Attaga⟨n,⟩ he made a Stroke at the head of the prime Minister, which was defended by his Turban, and prevented the fatality of the blow. The Minister immediately Seized the man, and in the Struggle with him was wounded, with the Attagan in the nose & hand. The Guards and others in the Palace instantly cut the Turk to pieces, on the Spot.
“The alarm spread through the City where the utmost confusion & consternation took place, particularly among the Jews, who expected this was the signal for a Revolution, and that they would be sacrificed. The Gates of the City were immediately shut to prevent the people from flying, and the Gates of the Streets shut also, to prevent the Insurgents, if any there were, from forming a junction. But it does not appear that this man had any one to support him; for no movements were made towards effecting a revolution, or an Insurrection.
“The Ministers and those about them say the Turk was mad, or deranged. Others that he was not so; and that, if he had effected his purpose in destroying the Minister, he would have found sufficient support to effect a Revolution. This appears to have some foundation; for the father ⟨in⟩ law of this man, A Priest of some consequence, was immediately banished from Algiers; and his Brother in law, the first Secretary of the Marine, was deprived of his Post and ordered to retire to his Garden.

“Tuesday May 29th.… The alarm of yesterday somewhat subsided.
“Wednesday May 30th.… The Consuls went today to pay their respects to the Prime Minister, and congratulate him on his escape. He received us with great chearfulness and good humour, and detailed the events of the day before yesterday, with much precision. On leaving him he presented each of us with a bottle of otter of roses.
“Thursday May 31st.… In the forenoon a Brig came in Sight from the Eastwd. stood into the mouth of the Bay, and then hauled off to the westward.
“Friday June 1st.… I this day received a letter from George Davis Esqe. at Tunis dated the 18th. of May, and refering to one of the 15th. of May, which he had sent to me by a Special Courier; but which has not come to my hands. This letter of the 18th. of May expresses the uneasiness & menaces of the Bey of Tunis against the U. States (vide copy of sd letter).
“Saturday June 2d.… This forenoon I received the letter from Mr. Davis of the 15th of May, by a Special Courier. This States the interviews between the Bey and Mr. OBrien, and speaks favourably, upon the whole, of the situation of our affairs in Tunis (vide copy of sd. letter).
“As I have reason to expect advices from my Governmt. every day, and possibly orders, predicated on their knowledge of the late events in this sea, I shall detain the Courier a few days, that if any advices arrive, I may be able to write more satisfacetorily to Mr. Davis than I can do now.…
“Friday June 8th.… I cannot feel justified to myself to detain the Courier from Tunis any longer, in expectation of advices from the U. States, and therefore delivered him my dispatches for Mr. Davis, the Commodore &c. and ordered him to make all expedition.…
“Sunday June 10th … In the forenoon arrived the British Ship of War the Supurb Captain Keets, accompanied by a tender Brig. In the Supurb came Mr. Bryan McDonough, late Agent of the British in Tripoli, to assist Capt K. in his Negociation’s here. He landed in the afternoon, and remained on Shore, at the English Consular House, all night. The Ship Stood off in the evening.
“Monday June 11th.… This forenoon the Supurb came to anchor in the Bay, and was saluted with 21 Guns, which was not returned.
“Tuesday June 12th.… This day Capt Keets & Mr. McDonough had an audience of the Dey, who insisted that the Ship Should return not only the salute given on this occasion; but also that which was given in January last, and which was not then returned. This was done and things appear in a fair train for settlement. Reports are various as to the demands and progress in the business.
“Wednesday June 13th.… The Dey having sent to inform the Consuls that his feast has commenced, on the circumcision of his Son, it is expected they will pay their respects to him, and, according to custom, make him a present, to the amount of about five hundred dollars. The Danish & Sweedish Consuls and myself agreed that our presents should be alike in articles and value; and as a diamond ring is one articles [sic] expected on these occasions, and I having but one, which is valued at 800 dollars, I got one from Mr. Bocri, valued at 400 dollars, which with 8 piques of cloth, 8 Piques of Caftan, and a piece of Holland, composed the present of each of the before mentioned Consuls and myself, on this occasion. We went to the Dey’s Garden, about two miles from the City, where he holds this feast. We found him in a large tent pitched in an open field, surrounded by a number of other Tents; but without Guards. He received us with good humour examined the presents, and requested us to partake of an entertainment in a Tent near his, which we did; and after remaining about two hours returned to the City.
“I then went to visit Capt Keets & Mr. McDonough at the English House, invited him & his Officers to come to my Garden, if they should find time before their departure; and received his thanks for some porter &c. which I had sent him on his landing & the civilities I had Shewn. I could not learn from him whether their affairs were likely to be amicably settled or not; he appeared to be dissatisfied; but the circumstance of his coming here again, in this manner, after the visit in January makes it pretty evident that an understanding has taken place.…
“Saturday June 16th.… Reports respecting the English affairs various and contradictory. I keep myself aloof from them, well knowing, that the appearance of interference could do no good to me, nor my Nation; and might do harm. If they settle their differences amicably, no credit would be given to another Agent, even if his offices should effect the business; and if they do not, it might be imputed to his interference.
“Sunday June 17th.… I went this day to attend the funeral of a child of the Sweedish Consul, which died yesterday. It was intered at the Christian burying ground near Bubbla-Wait, the North Gate of the City.
“On my return home I found a polite note from Capt. Keets, thanking me for my civilities and regretting that he & his Officers could not visit me at my Garden before their departure, as he should sail immediately.
“He sent the keys of the English House to my House in Town, requesting I would have them taken care of.
“The reports of the British affairs are as various as ever; but there does not appear that agitation among the people of the black robe, as was formerly expressed on the issue of this business. He took with him five Captains of Maltese Vessels which were said to have been captured with British passports, and received a Stock of provisions.
“Monday June 18th.… In the forenoon the English Ship & Brig got under way, and stood to the Eastward. Sailed a Ragusen Ship for Leghorn; by her I wrote to Consul Appleton & Messrs. Degen, Purviance & Co.
“A Spanish Bark arrived this evening from Malaga and Majorca, 17 days from the former. No news—no letters.
“Tuesday June 19th.… A Ragusen Ship arrived from Ivica with a cargo of Salt.…
“Saturday June 23d.… This day about 12 O’clk saw two large Ship’s to the Eastward Standing into the Bay, when the weather was sufficiently clear, we could see they were two large Frigates; or a frigate and a Ship of the line. When they had got within two or three leagues of the land, they tacked and stood to the Northward. They Shewed no colours; but we took them to be either Portuguise or Napleotans [sic].…
“Wednesday June 27th.… This day the Dey sent out two Schooners, & two Gun Boats to search for a Moor who stiles himself a Marabout, or Holy man, who has collected a number of persons about Bona to join him, and has taken 54 Frenchmen, who were fishing for Coral near Calle, and carried them into Captivity. He is declared a Rebel by the Dey, and the French Commissary General here, has made a strong remonstrance, and demanded them of the Dey.
“Thursday June 28th.… This morning arrived the Spanish Courier from Allicant, and two Spanish Barks. I received a letter from our Consul in Alicant, dated the 18th. of June, and a number of French Gazetts. In the Courier came a Spanish powder maker, a Cannon Founder, and several other Mechanics: also a Sweedish Powder Maker.
“In the evening arrived a Danish Frigate—La Naide, of 40 Guns, Capt Fiscal, four days from Malaga, 36 from Copenhagen. She has brought for the Dey 15 pieces of Brass Cannon, Viz—10 of 24 pounds—& 5 of 18 pounds, which had long since been demanded of all tributary Nations. This will cause pressing demands upon all the other tributary Consuls.
“Friday June 29th.… This forenoon I visited the Commander and Officers of the Danish Frigate at the Danish House. The Frigate goes to Tunis to leave a Chargé d’Affairs, to give the Danish Consul an opportunity of visiting Europe, and from thence to Marseilles & to Copenhagen.
“Saturday June 30th.… At noon two Ships of war appeared to the Eastward, and when within two or three leagues, they hoisted Portuguise Colours, fired a Gun & stood off again. They were the same which we saw on the 23d. ins[t]ant. It is now known that they are a 74 & an 80 Gun Ship, called the Vasca de Gama & le Reine du Portugal.
“Sunday July 1st.… The two Portuguise Ships appeared again today.…
“Tuesday July 3d.… The Drogerman informed me that now the Danes had sent the Cannon, the Dey will demand them immediately from all other Tributary Nations, and also from Spain, whose Consul has informed him, that they are ready to be sent, & will arrive in a few days. He says the Dey does not wish to press me hard on the subject; because he has a high respect for our Nation, and a great regard for me, but he will expect them as soon as circumstances will admit of their being sent; and hopes I will not be inattentive to this hint. He will not receive Iron Guns.
“In the evening the Danish frigate sailed for Tunis & Marseilles. In her went Madame Thainville, the wife of the French Commissary Genl. here, & her children; also Monsieur Shelvy, the French Chancellor here; who is appointed Chancellor at Tunis, which is said to be a more profitable post for a Chancellor, as there is much more Commerce there than here.
“Wednesday July 4th.… This day being the Anniversary of the Independence of the United States I thought proper to notice it by giving an entertainment to the Consuls and others who were in the habit of visiting at the Consular Houses. The day was passed at my Garden with much satisfaction and good humour.
“Thursday July 5th.… Early this morning arrived a British Sloop of War from Lord Nelson, off Toulon, in her came Mr. Bryan McDonough with a letter from Lord Nelson to the Dey. No Salute passed on the Ship’s anchoring. Mr. McD. landed and sent the letter to the Dey, at his Garden. The first report was, that the Dey refused to send an answer to Lord N’s letter, and would suffer no communication to be held with the Ship. In the afternoon, it was reported, that Ld. N’s letter demanded all the Maltese who had been taken with British Passports, and payment for the Vessels & cargoes; and in case this was done his Government would send a new Consul, and that the Dey had written, that, if they would send a new Consul all matters should be settled on a footing of Justice & equity.
“A Report prevails that the Marabout, who had taken the Frenchmen, had compelled them to become Mahometains, and that he had attacked the City of Constantine with 30,000 Carbiles; but had been repulsed with great loss; and that the Dey had sent in Cash 10,000 Marboos to Constantine, and a promise to release the Country from taxes for 4 Years.
“Friday July 6th.… The British Ship still continues here; but no certainty of the issue of the business on which she came. The report of today respecting the Marabout is, that in his attack on Constantine he killed 700 men & took 500 who were without the City, all of whom joined his Standard.
“Saturday July 7th.… No further reports respecting the English affairs. The Ship lays off & on in the Bay, surrounded by boats delivering Stock &c on board her.
“Sunday July 8.… The English Ship sailed last evening. The best information which can be obtained is, that they will send a new Consul, and everything be settled. The Ship, it is said, goes for Gibraltar, and Mr. McDonough from thence to London, to report the present state of Affairs here.…
“Wednesday July 11th.… In the forenoon the two Portuguise Ships made their appearance again; and at the same time arrived a Brig from Gibraltar, under Spanish Colours, laden with Sugar, Coffee, & goods. I received a letter by her from Mr. Gavino, our Consul, enclosing duplicates of a letter from the Secretary of State of the 26th. of Jany. and of my Commission of Consul General confirmed by the Senate, and also of a commission to negociate with Tripoli. No letters nor news from the U. States of a late date. The Consul at Gibraltar informs me of the report that five frigates were preparing for this Sea in the month of April last.
“Thursday July 12th.… Notice having been given Yesterday to the Consuls that the Dey would this day receive in form, a Caftan which had been sent to him from the Grand Signior, I went to the Palace very early with the French, Spanish, & Sweedish Consuls, where the same ceremonies were performed as on the feasts of Ramadam & Biram, excepting the eating and wrestling. After the music had ceased, the Vickeel, or Messenger, who had brought the Caftan, rose from his seat, by the side of the Dey, mounted his horse, which was brought into the area of the Palace, and departed.
“Friday July 13th.… This morning I received a letter from George Davis Esquire at Tunis, dated 22d. June, enclosing a letter from Commodore Preble of the 19th. of June, also from Capt OBrien & from Captain Bainbridge (vide enclosures).…
“Monday July 16th.… This day Rais Hamede, who sailed with two Schooners from hence on the 27th. Ult., in Search of the Marabout, returned, in a Sandal, bringing with him two persons, said to be Officers of the Marabout. He left the Schooners at Bona. The report now is that the Marabout is either a Frenchman; or employed by the French Government: and that those Frenchmen, whom it was said he had captured were Officers & Engineers sent over to assist him.
“In the evening two Ships appeared off, which are probably the Portuguise. “Notes. From the first of May to this time we have had scarcely any rain. The cold weather, rains & high winds which prevailed when the fruit trees were in blossom, have caused the fruit to be very scarce this season. The grapes promise but little. Vegetation has ceased, excepting where the ground can be supplied with water. Harvesting of Wheat & Barley began the fi[r]st of July. The Crops are said not to be very good (Immediately about Algiers the quantity of grain sown is trifling). The prices of grain still keep up, Wheat 70 Messoons, or 1 75/100 dollars, and Barley 30 messoons; or 75 cents per measure of 5 Pecks. Beef & Mutton good & cheap, one messoon pr. pound. All other articles very high.
“The Thermometer in this diary is stated at its highest degree of heat each day; and so equal is the temperature, that it scarcely ever varies more than 4 or 5 degrees in the 24 hours.”
